Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 1 of 54

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

U.T.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

E.R.*

c/o National Immigrant Justice Center
224 S. Michigan Ave., Suite 600
Chicago, IL 60604;

H.R.* and her minor son, J.R.* (by and through his
mother),

c/o National Immigrant Justice Center

224 S. Michigan Ave., Suite 600

Chicago, IL 60604;

M.H.* and her minor daughter, H.D.* (by and
through her mother),

c/o National Immigrant Justice Center

224 S. Michigan Ave., Suite 600

Chicago, IL 60604;

Tahirih Justice Center
6402 Arlington Blvd., Suite 300
Falls Church, VA 22042;

Las Americas Immigrant Advocacy Center
1500 East Yandell Drive
El Paso, TX 79902;

Plaintiffs,
V.
WILLIAM BARR, Attorney General of the United
States, in his official capacity,

950 Pennsylvania Avenue, NW
Washington, DC 20530;

U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, NW
Washington, DC 20530;

 

Case: 1:20-cv—00116

Assigned To : Sullivan, Emmet G.

Assign. Date : 1/15/2020

Description: TRO/Prelim. Injunct. (D-DECk)
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 2 of 54

 

JAMES MCHENRY, Director of the Executive
Office for Immigration Review, in his official
capacity,

5107 Leesburg Pike

Falls Church, VA 22041;

EXECUTIVE OFFICE OF IMMIGRATION
REVIEW,

5107 Leesburg Pike

Falls Church, VA 22041;

CHAD F. WOLF, Acting Secretary of the
Department of Homeland Security, in his official
capacity,

245 Murray Lane, SW

Washington, DC 20528;

U.S. DEPARTMENT OF HOMELAND SECURITY,
245 Murray Lane, SW
Washington, DC 20528;

KENNETH T. CUCCINELLI, Acting Director of
U.S. Citizenship and Immigration Services, in his
official capacity,

245 Murray Lane, SW

Washington, DC 20528;

U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,

20 Massachusetts Ave NW,

Washington, DC 20529;

MARK MORGAN, Acting Commissioner of U.S.
Customs and Border Protection, in his official
capacity,

1300 Pennsylvania Ave, NW

Washington, DC 20229;

U.S. CUSTOMS AND BORDER PROTECTION,
1300 Pennsylvania Ave, NW
Washington, DC 20229;

MATTHEW ALBENCE, Acting Director of
Immigration and Customs Enforcement, in his
official capacity,

500 12th Street, SW

Nee Ne Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se

 
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 3 of 54

 

Washington, DC 20536;

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT,

500 12th Street, SW

Washington, DC 20536;

Defendants.

ee Ae ee ee a

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

(Violation of Refugee Act, Immigration and Nationality Act, Administrative Procedure Act,
Foreign Affairs Reform and Restructuring Act of 1998, and Suspension Clause)

* Plaintiffs proceeding under a pseudonym are indicated with an asterisk.
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 4 of 54

 

TABLE OF CONTENTS

INTRODUCTION ..........ccsccssssesssersees sia sab ole Fou baad hasiesuancususiaanileniassseeTUNaaNaNNNI OS 1
JURISDICTION AND VENUE......cccccccsssccsssscsessssscnsssesssescnessessssscsscsoessssosseessesesenseesersensenenssenstens 6
PARTIES uu... ccccscscsscsessesesscesssecsssssesscnscescecssscssesscesssasescescesssseesesensassessscnsnasescnsncsnesseenesneanenaeanseneanene 6
BACKGROUND ......ccccssssssscssscsssscrsevessessececsocssccsscsssnnseorscsosussasanssessussusessagsensensesessansenseceseesnenerete 13
I. Federal Law Provides Several Forms of Protection for Individuals Fleeing

Persecution and Torture.........ccccccccccscscessccscssscersnsssessesssessnsesnsneseesensnaneessnsssnanaseansnneee 13

ASYIUM......cccccccseescesscssecsssssessecsusesscsseesecaeesseeessesssaecnsesasesscesesesseseasenssesssaecsessseesssseentensauuene 13

Withholding of Removal and Protection Under the Convention Against Torture ........... 14
II. Given the Importance of Preventing Refoulement, Congress and Agencies

Created Numerous Procedural Safeguards in Removal Proceedings...........00s0000 16
II. The Safe Third Country Provision, 8 U.S.C. § 1158(a)(2)(A), Sets Out a

Narrow Exception to the Right to Apply for ASYIUIM...........cccssssccsescrscesscesssesseceenees 18

The Safe Third Country Agreement with Canada .00.......cccccccsceceeseeececeseeteeeceeeseesersneneeaes 19

Recent Agreements With Northern Triangle Coumntries.............cccssseccesesetesssetecsessaeeneesees 20
IV. The Interim Final Rule Creates a Procedural Framework That Is

Inconsistent With the Safeguards Required in Removal Proceeding................00» 21

The Rule Makes Onerous New Changes to Regular Removal Proceedings ...................- 21

The Rule Creates New Expedited Removal Procedures that Lack the Safeguards

of the Statutory Credible Fear Interview Process ..........ccccccsscsscetscescseseeceessseeseeceaseaeenaeraee 22

USCIS Guidance Concerning the Guatemala ACA Further Increases the Burden

ON Asylum Seekers ecasscsvicasweeresavavannennesana cons savvoawavasnaauneconesuscaeneaussanneatpiabecrencvheanusawinnsdiecaves 24
V. The Government Is Removing Asylum Seekers to Guatemala, and Is Poised

to Begin Removals to Honduras, Without the Required Determinations that

Their Asylum Systems Provide Access to Full and Fair Procedures. ..............ceseeee 26
VI. The Current ACA Countries—Guatemala, Honduras, and El Salvador—Are

Extremely Dangerous and Unfit for Asylum Seeker............ccccscsssosssesscscsssssccseesseeees 27

Guatemala Is Not Safe for Asylum Seekers and Lacks a Full and Fair Asylum

SS 9915 fT areca a BG SST TTS SSS EN NS TOSSES 28

El Salvador and Honduras Are Also Not Safe for Asylum Seekers and Lack

Functioning Asylum Systems ssssisisisssinissiuvasccascnisissivscccuceccsucsncaiccieassuvssaviveicicncumececiis 31

It Is Dangerous to Shuffle Asylum Seekers Between Northern Triangle Countries ........ 33
VII. The ACA Rule Is Inconsistent with International Law Regarding Safe Third

Country AgreeMents...........r.sccssccssssscsccsesseccessensrssscssescsessssessseesesssessseseessosssossesssssssssesees 33
Vill. The Guatemala ACA Program Is Rapidly Expanding...............cccscsssssosssssessesseesenes 35
IX. Guatemala Has Proven Totally Unprepared to Receive Asylum Seekers

Under Its ACA.,.........cccccssssssesnnes eos sccssccccccsncceccossnansessesssessnensseenssseesaeenaseeeeaseeees OD
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 5 of 54

X. The ACA Rule and USCIS Guidance Cause Serious, Irreparable Harms to

Plaintiffs. ..........
CLAIMS FOR RELIEF
PRAYER FOR RELIEF

 

 

OO rr rr

ii
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 6 of 54

INTRODUCTION

il The United States has a longstanding commitment to protect people fleeing
persecution. Congress has guaranteed that noncitizens who arrive or are physically present in the
United States may apply for asylum, subject to three narrow exceptions. One of those exceptions
is that noncitizens may be denied the opportunity to apply for asylum in the United States and
instead be removed to seek protection elsewhere pursuant to a “safe third country” agreement.
That exception only applies if strict statutory requirements are met, including that the asylum
seeker would have a full and fair opportunity to seek asylum in the “safe third country” and
would not face persecution or torture there.

2. For years, our only safe third country agreement was with Canada, a safe nation
with a robust asylum system. Then, last summer, the United States signed three new “asylum
cooperative agreements” (““ACAs”) with Guatemala, Honduras, and El Salvador—extremely
dangerous, refugee-producing countries with asylum systems that are skeletal at best.

BF On November 19, 2019, the government issued an Interim Final Rule titled
“Implementing Bilateral and Multilateral Asylum Cooperative Agreements Under the
Immigration and Nationality Act” (the “Rule”). The Rule establishes procedures for the removal
of asylum seekers to Guatemala, Honduras, and El Salvador, and to any other countries with
which the United States signs future ACAs. The Rule’s aim is to permit the “distribution of
hundreds of thousands of asylum claims” to other countries. 84 Fed. Reg. at 63,994.

4. On November 20, the government issued written guidance implementing its ACA
with Guatemala and began removing non-Guatemalan asylum seekers there.

5. This lawsuit challenges the Rule, as well as agency guidance implementing the

Guatemala ACA (the “USCIS Guidance”), which unlawfully slam our nation’s doors on people
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 7 of 54

fleeing horrific violence and other forms of persecution by denying them the right to apply for
asylum in the United States and shipping them to dangerous countries where there is virtually no
chance they will find refuge. Indeed, the Rule has already put the Individual Plaintiffs in this
case, and others like them, in harm’s way by removing them to Guatemala and forcing them to
decide between remaining there, where they fear for their lives, and returning to the countries
from which they fled persecution.

6. The Rule and the USCIS Guidance allow for the removal of vulnerable asylum
seekers to a different dangerous country from that which they fled, even one where they have
never set foot. For example, under the Rule and Guatemala ACA, the United States could deport
an Afghan or Mexican asylum seeker to Guatemala. Moreover, the Rule and the USCIS
Guidance provide for their removal without adequate measures to ensure that they will be safe
and have access to asylum or other protection from persecution.

7. The nations that have signed ACAs so far—Guatemala, El Salvador, and
Honduras—are impoverished, unstable, and among the most dangerous places in the world.
Known collectively as Central America’s Northern Triangle, they have extremely high murder
rates, rampant gender-based violence, and virtually no ability to receive asylum seekers. Indeed,
all three countries generate large numbers of refugees due to epidemic levels of violence and
instability typically seen in war zones. In 2017 and 2018, the Northern Triangle countries were
three of the top four countries of origin for individuals granted asylum in the United States.

8. The government’s willingness to sign ACAs with these countries illustrates that
its true goal is not to promote burden sharing while ensuring the safety of refugees. Rather, the

Rule and ACAs simply turn away asylum seekers and pass the buck to other countries, regardless
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 8 of 54

of what happens to the individuals. As one asylum officer said, “This agreement [with
Guatemala] feels like a pretext to get rid of as many asylum claims as possible.”!

9. Because of the Rule, vulnerable asylum seekers are shut out of the United States
and left to seek protection in countries with barely functioning asylum systems that cannot
adequately protect them. And if the receiving country rejects an individual’s claim, that
individual likely cannot get another chance at asylum in the United States. The result is a deadly
game of musical chairs that leaves many desperate asylum seekers without a safe haven, in
violation of U.S. and international law.

10. The only escape valve from this trap is for an asylum seeker to demonstrate that
they are more likely than not to face persecution or torture in every one of the possible receiving
countries that the government designates. Yet under the Rule, an asylum seeker will only get the
opportunity to demonstrate this likelihood of harm if they volunteer, without ever being asked,
that they are afraid of being sent to one or more of those countries. And even if an asylum
seeker does affirmatively express such a fear, they must then demonstrate their likelihood of
persecution or torture during a rushed interview almost immediately after a harrowing journey to
the United States; without time to prepare, research, or compile documentation; without talking
to a lawyer or being represented by one during the interview; and without review of the decision
by an immigration judge.

11. | Moreover, although called a “threshold screening interview,” 84 Fed. Reg. at
64,008, the Rule applies the more-likely-than-not standard, which is higher than even the

ultimate burden to win asylum and is otherwise reserved for decisions on claims for

 

‘Hamed Aleaziz, Asylum Officers Were Told of Killings and Violence in Guatemala. They Were
Ordered to Send People There Anyway., BuzzFeed News (Nov. 21, 2019),
https://tinyurl.com/Buzzfeed-GuatemalaGuidance.

3
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 9 of 54

“withholding of removal’”—a more limited form of protection against persecution—made after a
full evidentiary removal hearing before an immigration judge with the rights to counsel, to
present and cross-examine witnesses, and to both administrative and judicial review. The Rule’s
bare bones procedures, by contrast, are woefully inadequate to ensure that those who risk
persecution, torture, or death in receiving countries will not be erroneously removed to danger
there.

12. The Rule and USCIS Guidance cast aside our asylum laws, which reflect
Congress’s carefully considered balance between effectuating our broad, historic commitment to
protecting refugees fleeing persecution and torture—a commitment with origins in the 1951
United Nations Convention Relating to the Status of Refugees—and ensuring fairness and
efficiency in the asylum process. First, it violates the Immigration and Nationality Act’s
(“INA”) safe third country provision, 8 U.S.C. § 1158(a)(2)(A), which requires an individualized
likelihood-of-persecution determination in every case prior to removal to a third country.

Second, the Rule violates the withholding of removal statute, 8 U.S.C. § 1231(b)(@3), and the
Foreign Affairs Reform and Restructuring Act of 1998, which bar the removal of individuals to
countries where their lives or freedom would be threatened on account of a protected ground or
where they would be tortured, and their implementing regulations. And third, the Rule violates
the expedited removal statute, 8 U.S.C. § 1225(b), by denying access to a credible fear interview,
and by depriving asylum seekers of numerous procedural safeguards that Congress created as
prerequisites to the imposition of an expedited removal order in their cases.

13. Additionally, the Rule and USCIS Guidance violate § 1158(a)(2)(A)’s
requirement that any receiving nation must be equipped to provide asylum seekers “access to full

and fair procedures for determining [their] claim[s] to asylum.” The Rule prohibits case-by-case
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 10 of 54

consideration of this requirement and instead calls for a categorical designation that a country
meets this standard with respect to all asylum seekers before ACA removals to that country
begin. But ACA removals to Guatemala are well underway and are set to begin to Honduras,
and no such designations for those countries have been issued publicly. In the absence of any
lawful categorical designation, the lack of individualized consideration of this statutory
requirement violates the statute. And to the extent that some secret, categorical designations
have been made, they have failed to account for the dire security situations and failing asylum
systems in the receiving countries, as required by statute. At the very least, any designation that
fails to adequately consider these highly relevant factors would be arbitrary and capricious in
violation of the Administrative Procedure Act (“APA”). With the government refusing to even
address these essential statutory requirements, there are no limits on where it might send asylum
seekers. Indeed, the government is already using the Rule to remove gay men—like the lead
Plaintiff in this case—to Guatemala, a country that persecutes LGBT persons, as the U.S. State
Department has recognized.

14. The Rule is also arbitrary and capricious in violation of the APA because it
inexplicably fails to include even the most basic safeguards to ensure that individuals are not
returned to countries where they face persecution, and departs without acknowledgment or
explanation from the procedures otherwise used by the government to protect against removal to
persecution or torture.

15. In addition, the agencies issued the Rule without prior notice and opportunity for

public comment, and effective immediately, in violation of the APA’s procedural requirements.
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 11 of 54

16. Finally, the Rule subjects individuals to expedited removal to third countries
without the constitutionally required level of federal court review of an expedited removal order,
and so violates the Suspension Clause.

17. In short, the Rule recklessly subverts our legal framework for accepting refugees
into a machinery for casting them off into circumstances as perilous as those they fled.

JURISDICTION AND VENUE

18. This case arises under the APA, 5 U.S.C. § 701, et seq.; the INA, 8 U.S.C. § 1101,
et seq., and its implementing regulations; the Foreign Affairs Reform and Restructuring Act of
1998, Pub. L. No. 10-277, div. G, Title XXII, § 2242, 112 Stat. 2681, 2681-822 (1998) (codified
as Note to 8 U.S.C. § 1231); and the United States Constitution. This Court has subject matter
jurisdiction under 28 U.S.C. § 1331 and under 8 U.S.C. § 1252(e)(3).

19. Venue is proper under 28 U.S.C. § 1391(e)(1) because Defendants are agencies of
the United States and officers of the United States acting in their official capacity and reside in
this District, and a substantial part of the events or omissions giving rise to the claim occurred in
this District. Venue is further appropriate under 8 U.S.C. § 1252(e)(3)(A).

PARTIES

20.‘ The Individual Plaintiffs are noncitizens who came to the United States to seek
asylum and were unlawfully removed to Guatemala pursuant to the Rule, the USCIS Guidance,
and the Guatemala ACA.” The Organizational Plaintiffs are organizations that serve asylum
seekers.

21. =‘ Plaintiff U.T. is a gay man from El Salvador. When U.T. was a young child, a

male relative sexually abused him. As he grew up, he struggled to come to terms with his sexual

 

2 The Individual Plaintiffs are seeking leave to proceed under their initials in this case, and have
filed a separate motion under seal as to that issue, with declarations setting forth the details

6
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 12 of 54

orientation due to his family’s and his country’s homophobic views. U.T. moved within El
Salvador looking for a place where he could be open about his sexual orientation, but he never
found a place where he was safe. He fled El Salvador after an MS-13 gang member solicited
him for sex and threatened him. When U.T. finally came out to his parents, they disowned him;
his mother said she would rather be dead than have a gay son. Now, U.T. fears that he will be
attacked or killed for his sexual orientation if he tries to live openly as a gay man in El Salvador.

22. U.T. travelled through Guatemala en route to the United States and, while there,
was subjected to homophobic slurs on the street. When he entered the United States, border
officials told him that because of the Guatemala ACA, he would be removed to Guatemala.
When U.T. told the officer that he did not want to go to Guatemala because it is not safe for gay
people there, the officer said he would have an interview to explain. In that interview, which
lasted less than an hour, U.T. tried to explain his fear of removal to Guatemala. Not long after
this interview, U.T. was removed to Guatemala, where he was given 72 hours to decide whether
to pursue asylum in Guatemala. U.T. decided to apply for asylum in Guatemala, but because that
country is also unsafe for gay people, Guatemalan officials advised him to go to Mexico, where
they said he could apply for asylum. U.T. is in Mexico for now, but he remains uncertain how or
where to find safety.

23. Plaintiff E.R. fled his native Honduras after members of the MS-13 gang
repeatedly attacked him and threatened his life. Gang members came to E.R.’s workplace and
told him that he could either sell drugs for the gang, become the gang’s mechanic, or pay an

extortion payment. When he explained that he was not the owner of the business and he had no

 

provided here. They are referred to in this complaint using their initials, but their true names
have been provided in conjunction with the motion to proceed under pseudonym.
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 13 of 54

ability to decide to pay, the gang members attacked him. The first time, they hit him over the
head with a bat. On another occasion, they stabbed him multiple times with a broken bottle.
Each of these incidents caused significant injury and required hospitalization. E.R. knew that he
could not go to the local police to report these problems because the police in his community
work with the gang, and reporting them would only make things worse.

24. E.R. fled Honduras and was detained when he entered the United States. Border
officials told him that because of the Guatemala ACA, he would be removed to Guatemala.
E.R., however, said that he was afraid of going to Guatemala. E.R. knew that the MS-13 could
locate him there. He also insisted that he had evidence to support his claim for asylum, but
officials told him that he did not need to present that evidence and instead asked him only about
Guatemala. E.R. was removed to Guatemala in December 2019, about 10 days after he entered.
Once in Guatemala, E.R. was given 72 hours to decide whether to apply for asylum in
Guatemala. E.R. did not believe that he would be safe in Guatemala because the MS-13 can
reach him there. He also felt pressure to leave the shelter where he stayed temporarily and did
not have any support in Guatemala to help protect him. He is now in hiding in Honduras
temporarily, but believes he is not safe there either. E.R. remains uncertain how or where to find
safety.

25. Plaintiff H.R. is a Salvadoran woman who was forced to flee her country after the
MS-13 gang killed two of her siblings and began threatening her teenage daughter. H.R. and her
family reported her siblings’ murders to the police. After the police failed to investigate the
murders, H.R. and her family began seeking answers on their own. The gang threatened H.R.
and her family with death and told them to stop investigating. H.R. and her children attempted to

relocate within El Salvador, but they did not feel safe. H.R. fled El Salvador with her two
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 14 of 54

children after the MS-13 attempted to force her teenage daughter into a relationship with a gang
member.

26. H.R. and her children traveled through Guatemala, where they stood out as
migrants. Police demanded their documents, and extorted money from them upon learning that
they were migrants. Feeling unsafe in Guatemala, they continued on to Mexico. H.R. became
separated from her teenage daughter in Mexico, and her daughter is now in a migrant shelter for
children in the United States. H.R. and her son J.R. crossed the border into the United States on
December 24, 2019. An asylum officer interviewed H.R. and told her that because of the ACA,
she would be removed to Guatemala or El Salvador. H.R. explained her fear of return to El
Salvador and Guatemala and attempted to present evidence to the officer, but she and her son
were removed to Guatemala on January 6, 2020. After being removed to Guatemala, H.R. was
given 72 hours to decide whether to apply for asylum in Guatemala. H.R. had no resources or
ability to protect herself and her child in Guatemala, and she was anxious to get documents from
El Salvador to secure her daughter’s release from detention in the United States. So, she
returned to El Salvador temporarily, where she fears for her and her son’s lives. H.R. remains
uncertain how or where she and her child can find safety.

27. Plaintiff J.R. is the minor son of Plaintiff H.R. He traveled to the United States
with H.R., intending to seek asylum with her, and he was removed to Guatemala with H.R.

28. Plaintiff M.H. is a woman from Honduras who fled to the United States with her
minor daughter, H.D. Both M.H.’s common-law husband and her sister-in-law worked in the
transportation business in Honduras and were forced to pay extortions to local gangs in order to
work. They were murdered one year apart from one another. In May 2019, M.H. was threatened

by a man who owned and operated taxis in the same city where her husband and sister-in-law
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 15 of 54

worked and who had detailed information about her, her daughter, and the murders of her
husband and sister-in-law. In November 2019, when M.H. paid a brief visit to Guatemala, she
received an alarming text message from an unknown person letting her know that the person
knew she was away from her home but was nevertheless close by. Fearing for her and her
daughter’s safety, M.H. and H.D. fled to the United States.

29. M.H. and her daughter entered the United States in December 2019, presented
themselves to immigration officials, and requested asylum. Officials told M.H. that because of a
new policy, she and her daughter would be removed to Guatemala. M.H. explained that she had
been threatened while in Guatemala, and she asked for an opportunity to obtain a lawyer and
present evidence that she had brought with her. Officials refused to allow her time to obtain a
lawyer, denied her an opportunity to present evidence in connection with her claims, and
removed her to Guatemala. There, M.R. learned that she had 72 hours to decide whether to stay
in Guatemala and apply for asylum or return to Honduras. Feeling that she had no means to
remain safe or support herself in Guatemala, M.H. and her daughter returned temporarily to
Honduras. M.H. remains uncertain how or where she and her daughter can find safety.

30. Plaintiff H.D. is the minor child of Plaintiff M.H. She traveled to the United
States with her mother, intending to seek asylum with her. Both were removed from the United
States to Guatemala under the ACA.

31. Plaintiff Las Americas Immigrant Advocacy Center (“Las Americas”) is a
nonprofit legal services organization based in El Paso, Texas, dedicated to serving the legal
needs of low-income immigrants, including asylum seekers. An essential part of Las Americas’
mission is to provide immigration counseling and legal services to asylum seekers who are

detained by the federal government in the El] Paso area and subjected to expedited removal. This

10
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 16 of 54

work includes assisting asylum seekers to prepare for their credible fear interviews with asylum
officers, representing them during those credible fear interviews, and representing them
throughout the process of obtaining immigration judge review of negative credible fear
determinations. Las Americas also represents detained asylum seekers in other settings, such as
in connection with bond and parole requests, and in regular removal proceedings in immigration
court.

32. Plaintiff Tahirih Justice Center (“Tahirih”) is a nonprofit and non-partisan
organization that provides free legal immigration services to survivors of gender-based violence.
Tahirih’s mission is to provide free holistic services to immigrant women and girls fleeing
violence such as rape, domestic violence, female genital mutilation/cutting, forced marriage, and
human trafficking, and who seek legal immigration status under U.S. law. Tahirih offers legal
representation and social services for individuals who seek protection, including asylum, in their
immigration proceedings. Tahirih operates from five offices across the country, which are
located in Falls Church, Virginia; Baltimore, Maryland; Atlanta, Georgia; Houston, Texas; and
San Bruno, California.

33. Defendant William Barr is the Attorney General of the United States. He is sued
in his official capacity. In that capacity, he issued the Rule challenged in this suit. The Attorney
General is responsible for the administration of the immigration laws pursuant to 8 U.S.C.

§ 1103 and is empowered to grant asylum or other relief.

34. Defendant U.S. Department of Justice (“DOJ”) is a cabinet-level department of
the United States federal government.

35. Defendant James McHenry is the Director of the Executive Office for

Immigration Review (“EOIR”). He is sued in his official capacity.

11
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 17 of 54

36. Defendant EOIR is the sub-agency of DOJ that, through its immigration judges,
conducts removal proceedings and provides limited review of negative credible fear
determinations.

37. Defendant Chad F. Wolf is the Acting Secretary of Homeland Security. He is
sued in his official capacity. In that capacity, he issued the Rule challenged in this suit. He
directs each of the component agencies within the Department of Homeland Security. In his
official capacity, Defendant Wolf is responsible for the administration of the immigration laws
pursuant to 8 U.S.C. § 1103, and is empowered to grant asylum and other immigration benefits.

38. | Defendant U.S. Department of Homeland Security (“DHS”) is a cabinet-level
department of the United States federal government. Its components include U.S. Citizenship
and Immigration Services (“USCIS”), Customs and Border Protection (“CBP”), and Immigration
and Customs Enforcement (“ICE”).

39. Defendant Kenneth T. Cuccinelli is the Acting Director of USCIS. He is sued in
his official capacity.

40. Defendant USCIS is the sub-agency of DHS that, through its asylum officers,
conducts interviews of individuals who apply for asylum. USCIS issued guidance on
implementing the U.S.-Guatemala ACA. Pursuant to the Rule and USCIS Guidance, USCIS
asylum officers conduct “threshold screening interviews” to determine whether noncitizens can
be removed to a receiving country.

41. Defendant Mark A. Morgan is the Acting Commissioner of CBP. He is sued in
his official capacity.

42. Defendant CBP is the sub-agency of DHS that is responsible for the initial

processing and detention of noncitizens who are apprehended near the U.S. border or who

12
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 18 of 54

present themselves at ports of entry. CBP makes the initial determination whether an individual
in expedited removal is “amenable” to removal pursuant to an ACA and refers the individual to
USCIS for a “threshold screening interview.”

43. Defendant Matthew T. Albence is the Acting Director of ICE. He is sued in his
official capacity.

44. Defendant ICE is the sub-agency of DHS that is responsible for carrying out
removal orders and overseeing immigration detention.

BACKGROUND

I. Federal Law Provides Several Forms of Protection for Individuals Fleeing
Persecution and Torture.

45. Federal law provides three primary forms of protection for individuals fleeing
persecution and torture: asylum under 8 U.S.C. § 1158; withholding of removal under 8 U.S.C.
§ 1231(b)(3); and protection under the Convention Against Torture (“CAT”), see 8 C.F.R.

§ 1208.16-18.

Asylum

46. Asylum affords protection to individuals who have a “well-founded fear of
persecution” on account of one or more of five protected grounds: race, religion, nationality,
political opinion, or membership in a particular social group. 8 U.S.C. § 1101(a)(42)(A). A
“well-founded fear of persecution” is defined as a ten percent chance of persecution. INS v.
Cardoza-Fonseca, 480 U.S. 421, 430, 440 (1987). Past persecution gives rise to a presumption
of a well-founded fear and thus of asylum eligibility.

47. Subject to several narrow exceptions, including the safe third country exception at

issue here, “[a]ny alien who is physically present in the United States or who arrives in the

13
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 19 of 54

United States... , irrespective of such alien’s status, may apply for asylum in accordance with
this section or, where applicable, [8 U.S.C. §] 1225(b).” 8 U.S.C. § 1158(a)(1).

48. There are three principal ways to seek asylum. First, a noncitizen not in removal
proceedings may file an “affirmative” application to USCIS, and complete an interview with an
asylum officer. 8 C.F.R. §§ 208.2(a), 208.9. Second, a noncitizen in regular removal
proceedings, 8 U.S.C. § 1229a, may submit a “defensive” asylum application to the immigration
judge as a form of relief from removal, 8 C.F.R. § 208.2(b). Third, a noncitizen who has been
placed in “expedited removal”—a truncated removal process that may be applied to certain
noncitizens who arrive at the border or enter without inspection, 8 U.S.C. § 1225(b)(1)}—may
also raise an asylum claim. The noncitizen may do so by expressing fear of removal and
undergoing a “credible fear” interview with an asylum officer to screen for asylum eligibility.

By statute, the asylum officer must apply a low threshold screening standard, not the ultimate
asylum standard. Any noncitizen who satisfies that low bar must be referred to regular removal
proceedings, where they can apply for asylum.

Withholding of Removal and Protection Under the Convention Against Torture

49. Like asylum, withholding of removal protects individuals facing persecution on
account of a protected ground. The withholding provision, 8 U.S.C. § 1231(b)(3), bars the
government from “remov[ing] an alien to a country if. . . the alien’s life or freedom would be
threatened in that country because of the alien’s race, religion, nationality, membership in a
particular social group, or political opinion.” Whereas winning asylum requires showing a ten
percent chance of persecution, being granted withholding requires showing that persecution is
more likely than not—a much higher bar. INS v. Stevic, 467 U.S. 407, 429-30 (1984). The

withholding statute bars removal to any country as to which this showing is made, not just an

14
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 20 of 54

individual’s home country. Just as with asylum, a showing of past persecution creates
presumptive eligibility for relief.

50. A noncitizen in regular removal proceedings—even one who is ineligible for
asylum—may apply for withholding of removal before an immigration judge.

51. A noncitizen who expresses a fear of removal during expedited removal is
screened for withholding eligibility by an asylum officer who applies a low threshold screening
standard.

52. Immigration regulations implementing the Convention Against Torture (““CAT’’)
likewise prohibit the removal of a noncitizen to any country where “it is more likely than not that
he or she would be tortured.” 8 C.F.R. § 208.16(c)(2).

53. The withholding of removal statute and the CAT regulations also implement
international treaty obligations not to send noncitizens to countries where they face persecution
or torture, known as non-refoulement obligations. The Supreme Court has held, see Stevic, 467
U.S. at 421, 426 n.20, that the withholding statute addresses the requirement in Article 33 of the
1951 Refugee Convention that no signatory “expel or return (‘refouler’) a refugee in any manner
whatsoever to the frontiers of territories where his life or freedom would be threatened on
account of his race, religion, nationality, membership of a particular social group or political
opinion.” The CAT regulations address the requirement in Article 3 of the CAT that “[n]o State
Party shall expel, return (‘refouler’) or extradite a person to another State where there are
substantial grounds for believing that he would be in danger of being subjected to torture.”

54. These prohibitions on refoulement encompass both direct refoulement—sending

asylum seekers directly to countries where they face persecution or torture—and indirect

15
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 21 of 54

refoulement—sending asylum seekers to countries that then send them onward to persecution or
torture.

55. | Anasylum officer cannot decide claims for withholding of removal and CAT
protection. Only an immigration judge can make these ultimate determinations of whether a
noncitizen’s removal to a given country is prohibited by our non-refoulement obligations under
the Refugee Convention and the CAT. 8 C.F.R. § 1208.16(a), (c)(4).

Il. Given the Importance of Preventing Refoulement, Congress and Agencies Created
Numerous Procedural Safeguards in Removal Proceedings.

56. The Rule challenged here denies noncitizens subject to an ACA the opportunity to
apply for asylum, withholding of removal, and CAT protection. As explained further below, it
does so by creating new procedures that apply to individuals in expedited removal proceedings,
where it imposes an extra-statutory process outside of the mandated credible fear interview
framework, and to individuals in regular removal proceedings. Those procedures depart
drastically from the safeguards that Congress and federal agencies have long required to ensure
that bona fide asylum seekers are not removed to persecution or torture.

57. Generally, noncitizens subjected to expedited removal are ordered removed by an
immigration officer “without further hearing or review.” 8 U.S.C. § 1225(b)(1)(A)(i). But
Congress crafted an exception for individuals who express fear of removal.

58. To determine if that exception applies, immigration officers must affirmatively
ask noncitizens whether they have “any fear or concern about being returned to [their] home
country or being removed from the United States.” Form I-867AB; 8 C.F.R. § 235.3(b)(2)(Q)
(requiring immigration officers to use Form I-867AB). A noncitizen who expresses such a fear

is entitled to a “credible fear” interview. 8 U.S.C. § 1225(b)(1)(B).

16
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 22 of 54

59. At the credible fear interview, the asylum officer must affirmatively “elicit all
relevant and useful information bearing on whether the applicant has a credible fear of
persecution or torture.” 8 C.F.R. § 208.30(d).

60. Because the credible fear interview is a threshold screening device, noncitizens
need not satisfy the ultimate standards for asylum, withholding of removal, or CAT protection.
Instead, they need only show a “significant possibility” that they could establish eligibility in a
full removal hearing. See 8 U.S.C. § 1225(b)(1)(B)(v); 8 C.F.R. § 208.30 (e)(2)-(3). Because
asylum requires a showing of a one in ten chance of persecution, it follows that a “significant
possibility” of eligibility for asylum is just a fraction of that. The standard is also met by
demonstrating past persecution.

61. The reason for applying a lower standard at this threshold screening stage is
straightforward. Asylum, withholding, and CAT claims are highly fact-specific and take
significant time, resources, and expertise to develop, and often require expert testimony and
extensive evidence about country conditions. They also often involve complex legal questions.
But credible fear interviews occur while individuals are detained, within days of their arrival, and
often when they are still traumatized from the dangers they fled and their journeys to the United
States. It is impossible to present fully developed protection claims in this context. Thus,
Congress created a low threshold at the credible fear stage to ensure that potentially valid
protection claims could be developed properly before an immigration judge, so that bona fide
asylum seekers would not be summarily removed.

62. Ifthe asylum officer finds a “significant possibility” that the individual “could

establish eligibility for asylum,” the individual is placed in regular removal proceedings, where

17
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 23 of 54

they will have the opportunity to develop a full record supporting their protection claims before
an immigration judge.

63. In addition to expedited removal, there are two other statutory summary removal
processes to which certain noncitizens may be subjected: administrative removal of non-
permanent residents convicted of aggravated felonies, and reinstatement of removal of certain
previously removed noncitizens who return to the United States without authorization. 8 U.S.C.
§§ 1228(b), 1231(a)(5). Although noncitizens subject to these proceedings are not permitted to
apply for asylum, if they express a fear of persecution or torture, they are screened for potential
entitlement to withholding of removal and CAT protection. As in credible fear interviews, the
ultimate standard for entitlement to withholding of removal and CAT protection—more likely
than not—is not applied in these screenings. The threshold screening standard for these
summary removal processes is called “reasonable fear,” which can be satisfied either by
demonstrating past persecution or by meeting the lower standard for a grant of asylum, which is
a ten percent chance of future persecution or torture. Reasonable fear interviews provide similar
basic procedural safeguards to credible fear interviews, including the right to consult with and be
represented by counsel and immigration judge review. See 8 C.F.R. §§ 208.31(c), (g). A
noncitizen who passes this screening can present their withholding and CAT claims before an
immigration judge.

64. In regular removal proceedings, noncitizens have the right to counsel, to present
evidence, to cross-examine witnesses, and to administrative and judicial review.

II. The Safe Third Country Provision, 8 U.S.C. § 1158(a)(2)(A), Sets Out a Narrow
Exception to the Right to Apply for Asylum.

65. Congress created the safe third country provision at 8 U.S.C. § 1158(a)(2)(A) as

one of three narrow exceptions to the right to seek asylum. (The two other exceptions affect

18
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 24 of 54

individuals who fail to apply within one year of their arrival, 8 U.S.C. § 1158(a)(2)(B), and those
who had a previous application denied, id. § 1158(a)(2)(C), and are not at issue in this case).
Under the safe third country provision, an individual may not apply for asylum “if the Attorney
General determines that the alien may be removed, pursuant to a bilateral or multilateral
agreement, to a country (other than the country of the alien’s nationality or, in the case of an
alien having no nationality, the country of the alien’s last habitual residence) in which the alien’s
life or freedom would not be threatened on account of race, religion, nationality, membership in
a particular social group, or political opinion, and where the alien would have access to a full and
fair procedure for determining a claim to asylum or equivalent temporary protection, unless the
Attorney General finds that it is in the public interest for the alien to receive asylum in the United
States.”

66. The safe third country provision may not be applied to unaccompanied children.
8 U.S.C. § 1158(a)(2)(E).
The Safe Third Country Agreement with Canada

67. Congress enacted the safe third country provision in 1996 in light of negotiations
initiated by Canada, which had long sought such an agreement with the United States.

68. | Canada is a global leader in refugee protection. In 2001, the year before our safe
third country agreement with Canada was signed, it processed more than 44,000 asylum
applications.? Between 2000 and 2019, Canada processed more than 28,000 applications per

year on average.*

 

3 Statistics Canada, Just the Facts: Asylum Claimants (May 17, 2019),
https://www150.statcan.gce.ca/n1/pub/89-28-0001/2018001/article/00013-eng.htm.

4 Id.; Government of Canada, Asylum Claims by Year — 2019 (last modified Dec. 18, 2019),
https://tinyurl.com/CanadaAsylumClaims2000-2019.

19
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 25 of 54

69. Canada re-initiated negotiations on a safe third country agreement in 2001. That
process included public meetings with U.S. government officials and the Office of the U.N. High
Commissioner for Refugees (“UNHCR”), publication of the draft agreement, and a hearing on
the issue before the House Immigration Subcommittee.

70. During the negotiations, the State Department looked to the European Union’s
Dublin Regulation governing the transfer of asylum seekers, which revealed “how tremendously
complex, and potentially problematic, it is to implement these types of arrangements for bona
fide refugees.”

71. | The United States signed the safe third country agreement with Canada on
December 5, 2002. Subject to several exceptions—including a generous family unification
exception—that agreement provides that an asylum seeker who arrives at a land port of entry on
the U.S.-Canada border may be removed to the other country to apply for asylum. The
agreement entered into force on December 29, 2004, one month after the United States issued
procedural regulations adopted pursuant to regular notice-and-comment procedures.

Recent Agreements With Northern Triangle Countries

72. For more than sixteen years after signing the agreement with Canada, the United
States did not enter into any other safe third country agreement. However, between June and
September 2019, the U.S. government signed three new “asylum cooperative agreements”
(“ACAs’”’) with Guatemala, El Salvador, and Honduras.

73. The context of these ACAs contrasts sharply with the U.S.-Canada safe third

country agreement. Unlike Canada, which is a stable democracy that accepts large numbers of

 

5 U.S. & Canada Safe Third Country Agreement: Hearing Before the H. Subcomm. on Immigr.,
Border Security, and Claims, 107th Cong. 17 (Oct. 16, 2002) (statement of Deputy Assistant
Secretary of State Kelly Ryan).

20
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 26 of 54

asylum seekers and has low levels of violence, Guatemala, El Salvador, and Honduras have
epidemic levels of violence and produce large numbers of asylum seekers fleeing to the United
States and other countries, as discussed below.

IV. The Interim Final Rule Creates a Procedural Framework That Is Inconsistent With
the Safeguards Required in Removal Proceedings.

74. On November 19, 2019, Defendant Attorney General Barr and Defendant Acting
Secretary of Homeland Security Wolf promulgated the Rule, “Implementing Bilateral and
Multilateral Asylum Cooperative Agreements Under the Immigration and Nationality Act.” 84
Fed. Reg. 63,994. The Rule creates a procedural framework for removals under the Guatemala,
Honduras, and El Salvador agreements and any future ACAs by instituting new procedures that
apply to individuals in regular and expedited removal proceedings.

75. Defendants issued the Rule without following the APA requirements of notice
and comment rulemaking followed by a 30-day implementation period. See 5 U.S.C.

§ 553(b)(B), (d). Instead, they asserted the good cause and foreign affairs exceptions to these
requirements. See 5 U.S.C. § 553(a)(1), (b)(B), (d)(3).
The Rule Makes Onerous New Changes to Regular Removal Proceedings

76. The Rule amends DOJ regulations governing regular removal proceedings by
authorizing immigration judges to order asylum seekers removed to ACA countries before
hearing the merits of their asylum, withholding, and CAT claims as to their home countries. As
to any ACA countries to which removal is proposed, the immigration judge would have to
determine whether it is more likely than not that the applicant would be persecuted or tortured
there. Thus, to avoid being ordered removed, an applicant would have to present evidence and

satisfy the more-likely-than-not standard as to every possible ACA country.

21
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 27 of 54

77. By requiring noncitizens to demonstrate eligibility for withholding of removal or
CAT protection as to every ACA-signatory country to which the government argues they can be
removed, before they have a chance present their asylum claims on the merits, the Rule imposes
severe new substantive and practical burdens on asylum seekers and the attorneys and legal
services organizations who represent them.

78. Additionally, while the safe third country provision confers on immigration
judges in regular removal proceedings the authority to apply a broad “public interest” exception
in cases where that provision could otherwise bar asylum, see 8 U.S.C. § 1158(a)(2)(A), the Rule
constrains that power, and asserts that immigration judges may apply that exception only with

the permission of DHS attorneys.

The Rule Creates New Expedited Removal Procedures that Lack the Safeguards of the
Statutory Credible Fear Interview Process

79. For individuals in expedited removal, the Rule strips away essential procedural
safeguards that Congress created to protect asylum seekers from refoulement to countries where
they may be persecuted or tortured. If the government deems an asylum seeker in expedited
removal proceedings potentially removable under an ACA, the asylum seeker is diverted away
from the normal credible fear process into a new process created by the Rule. Instead of
receiving a credible fear interview, the Rule provides that the asylum seeker “shall be provided
written notice that if he or she fears removal to the prospective receiving country because of the
likelihood of persecution on account of a protected ground or torture in that country . . . the alien
should affirmatively state to the officer such a fear of removal.” 84 Fed. Reg. at 64,009. The
Rule does not explain when such notice will be provided, who shall provide it, whether it must

be in the noncitizen’s language, or how notice is to be given if the noncitizen is illiterate. Unlike

22
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 28 of 54

in the credible fear regulations, there is no requirement under the Rule that the officer
affirmatively ask noncitizens whether they fear harm in the receiving country.

80. If the noncitizen does not affirmatively state a fear of removal to an ACA country,
no assessment of whether they are at risk of persecution or torture in that country ever happens.
If the noncitizen does express such a fear, an asylum officer will assess their risk of persecution
or torture in the ACA country in what the Rule calls a “threshold screening interview.” 84 Fed.
Reg. at 64,008-64,009.

81. In that interview, the Rule provides that the officer will “determine whether it is
more likely than not that the alien would be persecuted on account of a protected ground or
tortured in that country,” 84 Fed. Reg. at 64,009—-which is the ultimate standard for receiving
withholding or CAT relief in a full removal hearing before an immigration judge, not the lower
screening standard used in credible fear or reasonable fear interviews. Only if the noncitizen
meets that ultimate standard as to every ACA country to which they are susceptible to removal,
see id., will the noncitizen then receive a normal credible fear interview regarding their fear of
removal to their home country.

82. Thus, a noncitizen subject to an ACA will receive a credible fear interview—and
have the chance of developing and presenting her asylum claims to an immigration judge—only
if they both affirmatively express a fear of removal to the ACA country and manage to satisfy
the ultimate standard for withholding of removal or CAT relief by showing that they are more
likely than not to be persecuted or tortured in the ACA country.

83. Unlike in credible fear interviews, moreover, the noncitizen subjected to an ACA
interview must make this much greater evidentiary showing without any opportunity to consult

with or be represented by counsel.

23
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 29 of 54

84. The absence of an opportunity to consult with or be represented by counsel also
contrasts sharply with expedited removal pursuant to the U.S.-Canada Safe Third Country
Agreement. Regulations implementing that agreement—which applies only to individuals who
present at a port of entry along the northern border—permit consultation with and representation
by counsel in connection with the screening interviews in which asylum officers determine
whether to apply that agreement. 8 C.F.R. § 208.30(d)(4); 65 Fed. Reg. 76,121, 76,129 (Dec. 6,
2000) (final rule).

85. If, after the ACA interview, the asylum officer determines that the noncitizen does
not meet the more-likely-than-not standard, the noncitizen cannot apply for asylum, withholding
of removal, or CAT protection in the United States, and is subject to immediate removal to the
ACA country once a supervisory asylum officer signs off on the decision.

86. The asylum officer’s determination that a noncitizen is barred from applying for
asylum and may be removed to a third country under an ACA is final. The Rule forbids an
immigration judge from reviewing that determination. Thus, the asylum officer renders a
conclusive determination that the noncitizen’s removal complies with the withholding and CAT
statutes.

87. The only way for a noncitizen subject to an ACA to avoid removal to the ACA
country is to abandon their asylum claim and accept a removal order to their home country—

which, of course, is the country from which they are seeking asylum in the first place.

USCIS Guidance Concerning the Guatemala ACA Further Increases the Burden on
Asylum Seekers

88. On November 19, 2019, the same day the Rule was published in the Federal
Register, USCIS distributed written guidance for asylum officers on conducting interviews

concerning the Guatemala ACA. That USCIS Guidance provided the background and legal

24
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 30 of 54

framework for the agreement and its implementation and an explanation of the threshold
screening process, exceptions to the agreement, how to elicit evidence to support an exception,
the process for reviewing an asylum officer’s decision about the applicability of an ACA, and
what happens after the interview with an asylum officer.

89. | The USCIS Guidance sets forth details about the procedures Defendants apply to
remove non-Guatemalan asylum seekers to Guatemala under the ACA.

90. First, CBP officers processing individuals at the border make the initial
determination as to whether a noncitizen falls under an ACA. To be removed under the
Guatemala ACA, the noncitizen initially had to be a national of Honduras or El Salvador and
must not have been convicted of a felony in the United States or any crime in Guatemala. (The
list of amenable nationalities can be modified; Defendants have publicly stated that no
nationalities are exempt. See infra ¥ 136.).

91. | CBP then gives the noncitizen a “Tear Sheet” stating, inter alia, that they could be
removed to Guatemala, that they will be referred to an asylum officer over the phone or in person
to determine whether they meet an exception to the Guatemala ACA, and that they “may express
a fear of removal to Guatemala or a fear of persecution or torture in Guatemala.”

92. Additionally, the USCIS Guidance provides that in ACA interviews—unlike in
withholding of removal adjudications in regular removal proceedings, or in threshold evaluations
of potential withholding eligibility in credible fear and reasonable fear interviews—
demonstrating past persecution in Guatemala does not create a presumption of future
persecution. Instead, such a showing will just count as “‘strong evidence” of the likelihood of
future persecution. The asylum officer cannot determine that a noncitizen is more likely than not

to face persecution based solely on past persecution.

25
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 31 of 54

93. Along with the USCIS Guidance, asylum officers have been provided training
materials that describe pervasive violence committed with impunity in Guatemala.°
94. On January 10, 2020, Defendants announced that they had finalized the
implementing agreement for the ACA with Honduras. The details of that agreement and any
guidance to asylum officers regarding application of the ACA with Honduras have not yet been
made public.
V. The Government Is Removing Asylum Seekers to Guatemala, and Is Poised to Begin

Removals to Honduras, Without the Required Determinations that Their Asylum
Systems Provide Access to Full and Fair Procedures.

95. The safe third country statute prohibits the government from removing an asylum
seeker to a third country without first determining that the country will provide the asylum
seeker with a full and fair procedure for seeking asylum. 8 U.S.C. § 1158(a)(2)(A).

96. Neither the Rule nor the USCIS Guidance permits asylum officers to consider this
statutory requirement on a case-by-case basis.

97. Instead, the Rule states: “Prior to implementation of an ACA, the Attorney
General and the Secretary of Homeland Security .. . will evaluate and make a categorical
determination whether a country to which aliens would be removed under such an agreement
provides ‘access to a full and fair procedure for determining a claim to asylum or equivalent
temporary protection.”” 84 Fed. Reg. at 63,997 (quoting 8 U.S.C. § 1158(a)(2)(A)).

98. | However, the government has not publicly issued any such categorical

designation concerning Guatemala or any other country.

 

° Hamed Aleaziz, A Controversial Plan To Deport Mexican Asylum-Seekers To Guatemala Has
Been Paused, BuzzFeed News (Jan. 8, 2020),
https://www.buzzfeednews.com/article/hamedaleaziz/mexican-asylum-seekers-guatemala-plan-
paused.

26
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 32 of 54

99, If the government has made, but not disclosed, a categorical decision that
Guatemala provides access to “full and fair’ asylum procedures, that designation did not and
cannot have adequately considered the security situation in Guatemala, the impact of that
insecurity on refugees’ ability to remain and seek protection in Guatemala, or the actual
functioning of Guatemala’s brand new, very limited, and failing asylum system.

100. The administration has never adequately evaluated Guatemala’s capacity, in terms
of infrastructure or personnel, to accept and process asylum seekers before beginning to remove
asylum seekers there.’

101. The government also has not issued any categorical “full and fair” designation
concerning Honduras or El Salvador, despite its announcement that it plans to begin removals to
Honduras under that ACA imminently.

VI. The Current ACA Countries—Guatemala, Honduras, and E] Salvador—Are
Extremely Dangerous and Unfit for Asylum Seekers.

102. El Salvador, Guatemala, and Honduras are experiencing epidemic levels of
violence comparable to those typically seen in war zones.

103. Violence against women, children, and members of the LGBT community by
armed criminal groups has escalated dramatically in the Northern Triangle countries, and those
governments have been unable or unwilling to provide effective protection.

104. Consequently, large numbers of asylum seekers are fleeing life-threatening

situations in El Salvador, Guatemala, and Honduras,® and thousands have been granted asylum in

 

7 Nicole Narea, Trump's Agreements in Central America Are Dismantling the Asylum System as
We Know It, Vox (Nov. 20, 2019), https://www.vox.com/2019/9/26/20870768/trump-agreement-
honduras-guatemala-el-salvador-explained.

8 See, e.g., Dep’t of Homeland Sec’y, Office of Immigration Statistics, Annual Flow Report,
Refugees and Asylees: 2017 7-8, Mar. 2019,
https://www.dhs.gov/sites/default/files/publications/Refugees_Asylees_2017.pdf.

27
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 33 of 54

the United States. Between fiscal years 2015 and 2017, the United States granted asylum to

19,649 people from El Salvador, Guatemala, and Honduras.”

Guatemala Is Not Safe for Asylum Seekers and Lacks a Full and Fair Asyium System

105. For most asylum seekers, seeking protection in Guatemala is not an option. The
country lacks a full and fair asylum processing system, and is often even more dangerous for
migrants than it is for Guatemalans, who have fled the country in large numbers.

106. Guatemala had the twenty-sixth-highest homicide rate in the world in 2017, and
the seventh-highest for females.!° The U.S. State Department warns that “[v]iolent crime, such
as armed robbery and murder, is common.”!! “Gang activity, such as extortion, violent street
crime, and narcotics trafficking, is widespread,” and Guatemalan police often “lack the resources
to respond effectively to serious criminal incidents.” !? Accordingly, the State Department
advises Americans to “[e]xercise increased caution in Guatemala due to crime,” and to
“reconsider travel” to six of Guatemala’s twenty-two departments where approximately 40% of
Guatemala’s population lives, including where Guatemala City is located, due to high levels of
murder and other violent crime.

107. The State Department’s Overseas Security Advisory Council reports that

“Guatemala remains among the most dangerous countries in the world” and has an “alarmingly

high murder rate” that “appears driven by narco-trafficking activity, gang-related violence, a

 

9 Id., Tol. 7.

0 U.N. Office on Drugs and Crime, Int’] Homicide Statistics Database,
https://tinyurl.com/UNHomicideDatabase.

U.S. State Dep’t, Guatemala Travel Advisory, Feb. 28, 2019,

fe ssnciyeeconnGuatemialailiraveleNevasoryn

Id

28
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 34 of 54

heavily armed population, and police/judicial system unable to hold many criminals
accountable.” !#

108. Some of Guatemala’s most serious human rights issues identified by the U.S.
State Department in 2018 were “widespread corruption; trafficking in persons; crimes involving
violence or threats thereof targeting lesbian, gay, bisexual, transgender, and intersex (LGBTI)
persons, persons with disabilities, and members of other minority groups; and use of forced or
compulsory or child labor.”!> The high incidence of rape and other forms of physical and sexual
violence against women is a serious problem. !°

109. Guatemala’s gangs “include former members of the military, intelligence agencies
and active members of the police,” who are “often complicit” in organized crime.'’ “Corruption
and inadequate investigations ma[ke] prosecution difficult,” and “officials frequently engage[] in
corrupt practices with impunity.”!® Guatemalan “[p]olice ha[ve] minimal training or capacity to
investigate sexual crimes or assist survivors of such crimes, and the government [does] not
enforce the law [criminalizing rape] effectively.”!? LGBT persons face unchecked “societal

discrimination . . . in access to education, health care, employment, and housing,” violent attacks

including acts of so-called “corrective rape,” and frequent abuse by police.”

 

4 U.S. State Dep’t, Overseas Security Advisory Council, Guatemala 2019 Crime & Safety
Report, Feb. 28, 2019, https://tinyurl.com/OSACGuatemala.

'S U.S. State Dep’t, Guatemala 2018 Human Rights Report 1, https://www.state.gov/wp-
content/uploads/2019/03/GUATEMALA-2018.pdf.

16 Td, at 16-17.

'7 InSight Crime, Guatemala Profile (Nov. 29, 2017), https://www.insightcrime.org/guatemala-
organized-crime-news/guatemala/.

'8 U.S. State Dep’t, Guatemala 2018 Human Rights Report 1, 14, https://www.state.gov/wp-
content/uploads/2019/03/GUATEMALA-2018.pdf.

'9 Td. at 16.

20 Td. at 21-22.

29
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 35 of 54

110. Guatemala is also very poor, hindering its ability to support and provide a full and
fair process to asylum seekers and making it difficult for asylum seekers to survive there during
the pendency of their proceedings and beyond. Its per capita gross domestic product was an
estimated $8,200 in 2017, “roughly half the average for Latin America and the Caribbean.””!
More than half of the population is below the national poverty line, and 23% live in extreme
poverty. Nearly half of Guatemala’s children under age five are chronically malnourished, one
of the highest malnutrition rates in the world.

111. Guatemala’s asylum system is also brand new and barely functioning. Its new
migration code was approved in 2016 and the implementing regulations pertaining to asylum
were issued in early 2019. Before the official creation of this new system, Guatemala accepted
just 370 asylum seekers in 15 years, including individual family members.

112. Last year, the U.S. State Department found that while Guatemalan “laws provide
for the granting of asylum or refugee status, and the government has established a system for
providing protection to refugees,” UNHCR has “reported that identification and referral
mechanisms for potential asylum seekers were inadequate.””” “Both migration and police
authorities lacked adequate training concerning the rules for establishing refugee status.”

113. According to UNHCR, only 466 people applied for refugee status in Guatemala
between January 2018 and July 2019.4 Even with this small number of applications, more than

ninety percent had not yet been decided by August 2019.%°

 

21 CIA World Factbook, Guatemala (Dec. 4, 2019), https://www.cia.gov/library/publications/the-
world-factbook/geos/gt.html.

22 U.S. State Dep’t, Guatemala 2018 Human Rights Report 13, https://www.state.gov/wp-
content/uploads/2019/03/GUATEMALA-2018.pdf.

23 Td.

4 David C. Adams, Guatemala’s “Embryonic” Asylum System Lacks Capacity to Serve as Safe
U.S. Partner, Experts Say, Univision News (Aug. 2, 2019), https://tinyurl.com/tb5507t.

5 Id.

30
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 36 of 54

114. There are very few officials working on the asylum process in Guatemala, and
staff usually are not familiar with the rights of refugees and asylum seekers. There are
significant limits on where asylum seekers can submit applications and attend interviews, and
there are frequent check-in requirements. Asylum applicants are also not permitted to be
represented by attorneys during their interviews. The system lacks adequate infrastructure, and
does not have capacity to provide competent translation or interpretation services for non-
Spanish speaking asylum seekers. Moreover, Guatemala has failed to implement a system for
asylum applicants to access basic social services such as shelter and education.

115. UNHCR has warned that Guatemala does not have the capacity to significantly
expand its asylum program.

116. On June 18, 2019, less than six weeks before the signing of the Guatemala ACA,
Guatemala’s foreign minister acknowledged that Guatemala does not have adequate resources to

receive asylum seekers.”°

El Salvador and Honduras Are Also Not Safe for Asylum Seekers and Lack Functioning
Asylum Systems

117. The other impoverished countries with which the United States has signed ACAs
are even more violent than Guatemala. El Salvador had the highest homicide rate in the world in
2017, and Honduras had the fifth highest.2” Both countries suffer from epidemic levels of gang

violence, rape and other violence against women and LGBT individuals, attacks on members of

 

26 Sofia Menchu, Guatemala Says It Has Not Pledged to Accept U.S.-Bound Asylum Seekers,
Reuters (June 18, 2019), https://tinyurl.com/tzca5v5.

27 U.N. Office on Drugs and Crime, Int’| Homicide Statistics Database,
https://tinyurl.com/UNHomicideDatabase.

31
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 37 of 54

ethnic minorities, ineffective policing, and entrenched corruption at all levels of government and
law enforcement.”®

118. Neither El Salvador nor Honduras has a functioning asylum system capable of
processing an influx of asylum applicants removed from the United States. On December 15,
2019, three months after the signing of the U.S.-El Salvador ACA, El Salvador’s president
admitted that his country does not “have asylum capacities” and is not safe enough to properly
serve as a safe third country.”

119. Between 2008 and mid-2019, Honduras’s immigration agency received fewer
than 300 asylum applications and recognized only 50 people as refugees.°° The country received
just nine asylum applications in 2016.7! That year, a U.N. monitor reported that Honduran
“immigration and asylum policies and practices fail to live up to international standards required
for those fleeing violence or persecution.”°” In 2017, UNHCR reported that the nation had yet to
“develop[] [or] implement[] . . . guidelines for the identification of persons with protection needs

in order to guarantee effective access to asylum procedures.”*

 

8 See, e.g., U.S. State Dep’t, El Salvador 2018 Human Rights Report 1, 16, Mar. 2019,
https://www.state.gov/wp-content/uploads/2019/03/EL-SALVADOR-2018.pdf; U.S. State
Dep’t, Honduras 2018 Human Rights Report 1, 14, Mar. 2019, https://www.state.gov/wp-
content/uploads/2019/03/HONDURAS-2018.pdf.

29 Sharyn Alfoni, “Our Whole Economy is in Shatters”’: El Salvador’s President Nayib Bukele
on the Problems His Country is Facing, CBS News (Dec. 15, 2019),
https://tinyurl.com/E|SalvadorProblems.

3° Yael Schacher, Senior U.S. Advocate, Refugees International, Letter to USCIS Asylum Div.
Chief Andrew Davidson & EOIR Ass’t Dir. Lauren Alder Reid Re: Request for Comments (Dec.
23, 2019), https://tinyurl.com/LetterToUSCISRequestComments.

31 Global Detention Project, Honduras Immigration Detention: Quick Facts
https://www.globaldetentionproject.org/countries/americas/honduras.

32 U.N. Human Rights Council, Report of the Special Rapporteur on the Human Rights of
Internally Displaced Persons on his Mission to Honduras, Apr. 2016,
https://tinyurl.com/UNHCR-Honduras.

33 UNHCR, Honduras Factsheet 2, Mar. 2017, https://tinyurl.com/UNHCRHondurasFactsheet.

32
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 38 of 54

It Is Dangerous to Shuffle Asylum Seekers Between Northern Triangle Countries

120. In addition to the profound dangers and institutional deficiencies that make each
Northern Triangle country unsuitable to serve as a safe third country for asylum seekers, there
are grave risks in removing asylum seekers from one of these countries to another.

121. Much of the epidemic violence that has caused individuals to flee El Salvador,
Guatemala, and Honduras is carried out by gangs, such as the MS-13 and Mara 18, that are
transnational and have tens of thousands of members throughout the Northern Triangle.**

122. Additionally, El Salvador, Guatemala, and Honduras—along with Nicaragua—
form the “Central America-4 Free Mobility Agreement,” a regional free movement accord that
permits unchecked land travel between the four countries, without visas or passports. This
freedom of movement between the Northern Triangle countries—which have a combined area
smaller than Michigan—makes it easy for a gang or other motivated persecutor to pursue a
victim anywhere within the region. As such, there is little practical difference between removing
an asylum seeker from any one of these countries to another, rather than back to her home

country.

VII. The ACA Rule Is Inconsistent with International Law Regarding Safe Third
Country Agreements.

123. The Rule suggests that the United States’ efforts to formulate ACAs with other
countries are consistent with the practice of other countries regarding burden sharing for refugee

protection and with the views of UNHCR. This is incorrect.

 

34 ICE, Combating Gangs, Dec. 11, 2019, https://www.ice.gov/features/gangs.
33
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 39 of 54

124. Consistent with its prior guidance, UNHCR publicly stated that the Rule
constitutes “an approach at variance with international law that could result in the transfer of
highly vulnerable individuals to countries where they may face life-threatening dangers.”*°

125. UNHCR guidance on safe-third-country-type transfer agreements affirms that the
“primary responsibility to provide protection rests with the State where asylum is sought.”*°
UNHCR also advises that such agreements are not permissible as a means for a country to
“divest itself of responsibility” for asylum seekers.2” Asylum should not be refused “solely on
the ground that it could be sought from another State,” and an asylum seeker should not be
required “to seek asylum in a country with which he has not established any relevant links.””*®

126. Before removing an asylum seeker to a third country, UNHCR advises that it is
incumbent on the sending country “individually to assess whether the third state will: (re)admit
the person, grant the person access to a fair and efficient procedure for determination of refugee
status and other international protection needs, permit the person to remain while a determination
is made, and accord the person standards of treatment commensurate with the 1951 Convention
and international human rights standards, including—but not limited to—protection from

refoulement.”*?

 

35 UNCHR, Statement on New U.S. Asylum Policy, Nov. 19, 2019, https://www.unhcr.org/en-
us/news/press/2019/11/5dd426824/ statement-on-new-us-asylum-policy.html.

36 UNHCR, Guidance Note on Bilateral and/or Multilateral Transfer Arrangements of Asylum-
Seekers J 1, May 2013, https://www.refworld.org/pdfid/5 1 af82794.pdf; accord UNHCR, Legal
Considerations Regarding Access to Protection and a Connection Between the Refugee and the
Third Country in the Context of Return or Transfer to Safe Third Countries J 2, Apr. 2018,
https://www.refworld.org/pdfid/Sacb33ad4.pdf.

37 UNHCR, Guidance Note on Bilateral and/or Multilateral Transfer Arrangements of Asylum-
Seekers J 6, May 2013, https://www.refworld.org/pdfid/S 1 af82794.pdf.

38 UNHCR, Note on Asylum § 11, Aug. 30, 1979,
https://tinyurl.com/UNHCRNoteOnAsylum1979.

3° UNHCR, Legal Considerations Regarding Access to Protection and a Connection Between the
Refugee and the Third Country in the Context of Return or Transfer to Safe Third Countries { 4,
Apr. 2018, https://www.refworld.org/pdfid/Sacb33ad4.pdf.

34
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 40 of 54

127. Fora transferring state to determine whether such requisite “standards are
available” in a proposed safe third country, the transferring state must assess not just the
receiving state’s “international legal obligations,” but also “its domestic laws and the actual
practice of implementation” to ensure that the state’s “actual practice indicat[es] consistent
compliance with its international legal obligations.”’*°

128. In addition to meeting baseline non-refoulement obligations, the receiving country
must be able to provide “effective protection,” which includes the requirement that “there is no
real risk to the life of the person in the third State,” whether or not on account of a protected
ground.*!

129. UNHCR has also made clear that “[t]he burden of proof does not lie with the
asylum-seeker (to establish that the third country is unsafe), but rather with the country which
wishes to remove the asylum-seeker from its territory (to establish that the third country is
safe).”4?

130. The European Union has recognized similar requirements for transfers under its
Dublin Regulation.”

VIII. The Guatemala ACA Program Is Rapidly Expanding.

131. On November 20, 2019, Defendants began imposing ACA procedures on asylum

seekers apprehended and placed in expedited removal in the El Paso Border Patrol Sector, which

 

4° Td. 4 10.

41 UNHCR, Summary Conclusions on the Concept of “Effective Protection” in the Context of
Secondary Movements of Refugees and Asylum-Seekers, Feb. 2003,
https://www.refworld.org/docid/3fe998 1e4.html.

“2 UNHCR, Observations on the European Commission’s Proposal for a Council Directive on
Minimum Standards on Procedures for Granting and Withdrawing Refugee Status { 36, July
2001, https://www.refworld.org/docid/3c0e3f374. html.

83 M.S.S. v. Belgium & Greece, 2011-1 Eur. Ct. H.R. 255; Joined Cases C-411/10 & C-493/10,
N.S. v. Sec’y of State for the Home Dep’t, 2011 E.C.R. I-13905.

35
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 41 of 54

spans west Texas and all of New Mexico. Initially, Defendants applied the new ACA procedures
only to adult male Honduran and Salvadoran asylum seekers. However, Defendants have
quickly expanded the geographic scope of the Guatemala ACA’s application and the types of
individuals subject to it. The program is now being carried out across at least two sectors, and
men, women, and children, including families, are being removed.

132. On November 21, Defendants removed a non-Guatemalan asylum seeker to
Guatemala. That individual, a young Honduran man, later stated that he had to sign a piece of
paper that he did not understand, and was not informed that he was being removed to Guatemala
until he was being taken to the plane that would deport him.“

133. Between November 21 and December 20, Defendants removed approximately 40
Honduran and Salvadoran asylum seekers to Guatemala. This group included single men, young
women, and families.

134. During that same period, approximately 20 more asylum seekers were pressured
into withdrawing their asylum applications and accepting removal to their countries of origin
when confronted with the threat of deportation to Guatemala.

135. Onor around December 9, Defendants expanded the program’s geographic reach
and began applying the Guatemala ACA to Honduran and Salvadoran asylum seekers in the Rio
Grande Valley in southern Texas.

136. On December 19, Defendant Cucinelli stated that “all populations” of asylum
seekers are being considered for removal to Guatemala, “including Mexican nationals.”

Mexico’s Ministry of Foreign Affairs estimates that if Mexican asylum seekers are subjected to

 

4 Sofia Menchu, Honduran Migrant Sent Back Under New U.S. Deal Resigned to Fate for Now,
Reuters (Nov. 22, 2019), https://tinyurl.com/HonduranMigrant.

36
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 42 of 54

the ACA, approximately 900 could be removed to Guatemala within a month. Other U.S.
officials stated that the government is also specifically considering removing Ecuadorian asylum
seekers to Guatemala, as well as asylum seekers from the non-Spanish-speaking countries of
Brazil and Haiti.*

137. Inthe early days of January 2020, while much of the Guatemalan government and
civil society was closed, Defendants increased removals. As of January 13, 2020, approximately
140 individuals had been removed to Guatemala under the Rule.*”

138. Removals to Honduras appear to be imminent. On January 10, Defendants
announced that they were prepared to move forward with implementation of the Honduras ACA.

IX. Guatemala Has Proven Totally Unprepared to Receive Asylum Seekers Under Its
ACA.

139. When ACA removals to Guatemala began on November 21, the Guatemalan
government had not yet developed any coherent plan to ensure that asylum seekers deported
under the agreement would be able to access asylum procedures.

140. On November 18, a briefing prepared for Defendant Wolf stated: “There is
uncertainty as to who will provide orientation services for migrants as well as who will provide
shelter, food, transportation, and other care.”

141. At present, those removed to Guatemala are being provided short-term
accommodations by nonprofit shelters in Guatemala City—one of the most dangerous places in

the country—which are not designed to accommodate this population. The Guatemalan

 

45 Julio-Cesar Chavez & Lizbeth Diaz, “Into the Lion’s Den”: Mexican Asylum Seekers Fear
Deportation to Guatemala, Reuters (Jan. 7, 2020), https://tinyurl.com/tlbca4n.

46 Michelle Hackman & Juan Montes, Guatemala Is Set to Finalize Deal with U.S. to Accept
Mexican Asylum Seekers, Wall St. J. (Dec. 20, 2019), https://www.wsj.com/articles/guatemala-
is-set-to-finalize-deal-with-u-s-to-accept-mexican-asylum-seekers-1 1576872424.

47 Kevin Sieff, The U.S. Is Putting Asylum Seekers on Planes to Guatemala — Often Without
Telling Them They ’re Going There (Jan. 13, 2020), https://tinyurl.com/tzptctx.

37
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 43 of 54

government has not put in place a plan for long-term housing of asylum seekers and officials
have publicly stated that the government is not devoting any government resources to receiving
asylum seekers.

142. Upon their arrival in Guatemala, asylum seekers removed under the ACA are
granted preliminary authorization to stay in the country for just 72 hours.

143. Within those 72 hours, ACA deportees must decide whether to return to their
home countries or remain in Guatemala and attempt to apply for asylum there. However, many
individuals have not received adequate information or instructions about the process of applying
for asylum in Guatemala to allow them to make an informed decision just days after their
disorienting deportation to an unexpected country.

144. And asylum seekers removed to Guatemala face significant pressure to return to
their countries of origin. They frequently lack stable shelter and resources in Guatemala and face
well-known dangers similar to those they fled in their home countries. In fact, one woman
removed to Guatemala reported that she came upon a crime scene with a dead body just blocks
from the migrant shelter where she was staying temporarily. They also must assess the unlikely
prospects for protection from either Guatemala’s untested asylum system or its notoriously
corrupt, ineffectual police.

145. The United States has also provided substantial funds to support efforts in
Guatemala to offer ACA deportees transportation back to their home countries. This offer of
free transportation intensifies the pressure that these individuals already face to return to their

countries of origin.

38
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 44 of 54

146. This indirect refoulement of asylum seekers is reportedly just the “result the
Trump administration intended.”*®

X. The ACA Rule and USCIS Guidance Cause Serious, Irreparable Harms to
Plaintiffs.

147. Absent declaratory and injunctive relief, Plaintiffs will be severely and irreparably
harmed by the Rule and USCIS Guidance. The Individual Plaintiffs will be severely limited in
their ability to access protection from persecution and torture, as they have been prevented from
applying for asylum or any other form of protection in the United States and removed to a
country where they face grave dangers and serious barriers to obtaining protection. They cannot
live safely either in Guatemala or in their home countries.

148. Plaintiff Las Americas is a nonprofit legal services organization dedicated to
serving low-income immigrants, including asylum seekers. A core component of Las Americas’
mission is to provide immigration counseling and legal services to asylum seekers detained by
DHS in the El! Paso area and subjected to expedited removal proceedings. Las Americas’ goal in
that work is to ensure that as many asylum seekers as possible have a fair chance of passing their
credible fear screenings so that they will have the opportunity to present their asylum claims on
the merits in full removal proceedings. Normally, Las Americas is able to fulfill this part of its
mission by counseling and/or representing detained asylum seekers in preparation for credible
fear interviews, representing individuals during those interviews, and, when necessary, seeking
immigration judge review of negative credible fear determinations. By removing asylum seekers
without any credible fear interview and without any opportunity to consult with or be represented

by counsel, the Rule and USCIS Guidance frustrate Las Americas’ mission of providing legal

 

48 Jason Hopkins, Trump’s Latest Asylum Deal is Working Just as the Administration Intended,
Daily Caller (Dec. 13, 2019), https://dailycaller.com/2019/12/13/all-asylum-seekers-returning-to-
home-country/.

39
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 45 of 54

services to detained asylum seekers subjected to expedited removal proceedings. By preventing
detained asylum seekers from making it through the credible fear process, these ACA policies
also negatively impact Las Americas’ ability to represent individuals in connection with parole
and bond requests, and in full removal proceedings.

149. The Rule and USCIS Guidance also require Las Americas to expend significant
resources to attempt to address the frustration of their mission. Additionally, these policies
jeopardize funding streams contingent on the organization’s work representing individuals
during the credible fear process.

150. Plaintiff Tahirih Justice Center is a nonprofit and non-partisan organization that
provides free legal immigration services, including asylum services, to survivors of gender-based
violence. Tahirih’s mission is to provide free holistic services to immigrant women and girls
fleeing violence such as rape, domestic violence, female genital mutilation/cutting, forced
marriage, and human trafficking, and who seek legal immigration status under U.S. law. Tahirih
offers legal representation and social services for individuals who seek protection, including
asylum, in their immigration proceedings.

151. Asylum accounts for approximately 40% of Tahirih’s immigration services.
Tahirih’s asylum clients come from all over the globe, and under the terms of the Rule, the vast
majority of those clients would be categorically ineligible for asylum, withholding of removal,
and CAT relief in the United States. Even as currently applied to nationals of El Salvador and
Honduras, the Rule will severely compromise Tahirih’s asylum work. In 2018, 21.4% of
Tahirih’s clients were from Honduras and 18.6% were from El Salvador. Another 8.4% of
Tahirih’s asylum clients came from Guatemala in 2018. These individuals would be subject to

removal to Honduras or E! Salvador once the agreements with those countries are operational.

40
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 46 of 54

152. The Rule and USCIS Guidance frustrate Tahirih’s mission of providing legal
services to protect women and girls fleeing violence. For example, the Rule prevents Tahirih’s
primary client-base from ever having the chance to apply for asylum or other forms of
protection. The Rule’s more-likely-than-not standard is so high, and the procedures established
by the Rule so bare bones and inadequate, that very few gender-based violence survivors will
pass the “screening” interview. Most gender-based violence survivors from Honduras and El
Salvador thus will be removed before Tahirih ever has the chance to represent or otherwise serve
them in their immigration proceedings.

153. The provisions of the Rule concerning regular removal proceedings will also
frustrate Tahirih’s mission and force it to divert additional staff time and other resources. In
particular, Tahirih will have to significantly increase the resources it expends on each asylum
client, because clients will have to be prepared to prove before an immigration judge that they
are more likely than not to be persecuted or tortured in every country with which the United
States has signed an ACA. Satisfying that more-likely-than-not standard is a resource-intensive
process, because staff attorneys must gather detailed expert evidence and testimony about
country conditions. Prior to the Rule, Tahirih generally had to prepare clients only to meet the
lower asylum standard and only as to their country of origin. Attempting to satisfy the more-
likely-than-not standard as to any number of different countries will be incredibly burdensome in
terms of staff time and organizational resources, and will limit the number of clients Tahirih is
able to serve.

154. The Rule will also affect Tahirih’s funding. Tahirih receives certain funding that
can be used to provide immigration services only in specified geographic locations within the

United States. Because the Rule prevents Tahirih’s client base from entering the country to seek

4]
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 47 of 54

asylum or other forms of protection, Tahirih will be unable to use existing funding to provide the
asylum services it has previously provided under such geographically-limited grants.

155. The Rule’s immediate promulgation denied Tahirih and Las Americas the
opportunity to comment on the Rule before it into effect, and denied them the ability to prepare
for its serious and harmful impacts.

CLAIMS FOR RELIEF
FIRST CLAIM FOR RELIEF
(Violation of the Safe Third Country Statute, 8 U.S.C. § 1158(a)(2)(A),
and the APA, 5 U.S.C. § 706(2)(A))

156. The INA’s safe third country provision forbids the government from removing an
individual to a third country pursuant to a bilateral or multilateral agreement unless it first
“determines that .. . the alien’s life or freedom would not be threatened on account of” a
protected ground. 8 U.S.C. § 1158(a)(2)(A). It thus requires that the government make a
likelihood-of-persecution determination in every case prior to removing an individual under a
§ 1158(a)(2)(A) agreement.

157. In expedited removal proceedings, the Rule and USCIS Guidance do not require
such a determination in every case. Instead, they require a likelihood-of-persecution assessment
only if the individual affirmatively informs an asylum officer that they have a fear of removal to
the relevant third country.

158. Section 1158(a)(2)(A) also requires that before the government may remove an
asylum seeker to a “safe third country” pursuant to a bilateral agreement, it must first determine
that the third country would provide the asylum seeker “access to a full and fair procedure for

determining a claim to asylum or equivalent temporary protection.”

42
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 48 of 54

159, The Rule and USCIS Guidance provide for the expedited removal of asylum
seekers without any case-by-case determination that the receiving country will provide those
asylum seekers with access to full and fair asylum procedures. The Rule states that a designation
will be made addressing this requirement on a categorical basis, but no such categorical
designation has been issued as to any of the current ACA countries. Nor has any such
designation, or the basis for it, been communicated to Plaintiffs or to the public. To the extent
any such designation has been made, it does not account for whether those countries are, in
reality, capable of providing full and fair access to protection, as required by the statute.

160. The safe third country provision also confers on immigration judges the authority
to apply the provision’s public interest exception in regular removal proceedings. The Rule
erroneously provides that immigration judges lack this independent authority and may instead
only apply that exception with the permission of DHS counsel.

161. For these reasons and others, the Rule and USCIS Guidance therefore violate 8
UIS.C. § 1158(a)(2)(A).

162. As aresult, the Rule and USCIS Guidance are contrary to law. See 5 U.S.C.

§ 706(2)(A).
SECOND CLAIM FOR RELIEF
(Violation of the Withholding of Removal Statute, 8 U.S.C. § 1231(b)(3), and Implementing
Regulations; the Foreign Affairs Reform and Restructuring Act of 1998, § 2242, 112 Stat.
2681-822, 105th Cong. 2d Sess. (1998), and Implementing Regulations;
and the APA, 5 U.S.C. § 706(2)(A))
163. The INA’s withholding of removal provision, 8 U.S.C. § 1231(b)(3), bars removal

of an individual to a country where it is more likely than not that they would face persecution.

43
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 49 of 54

164. Section 2242(a) of the Foreign Affairs Reform and Restructuring Act of 1998
(“FARRA”) bars removal of an individual to a country where it is more likely than not that they
would be subjected to torture. See also 8 C.F.R. §§ 208.16(c)(2), 1208.16(c)(2).

165. Longstanding regulations implement these statutory provisions and the obligation
not to send an individual to persecution or torture. For instance, only an immigration judge can
determine whether an individual faces such a risk of persecution or torture and is entitled to
withholding of removal or CAT protection after full removal proceedings in immigration court.
8 C.F.R. § 208.16(a), (c)(4); id. § 1208.16(a), (c)(4). And past persecution creates a rebuttable
presumption of eligibility for withholding of removal. See 8 C.F.R. §§ 208.16(b)(1)Q),
1208.16(b)(1)(i).

166. The Rule and USCIS Guidance are inconsistent with, and seek to bypass, these
and other statutory and regulatory provisions. Among other things, for individuals in expedited
removal, they require asylum officers, not immigration judges, to make the ultimate withholding
determination, i.e., whether an individual is more likely than not to be persecuted in a third
country, and deny the opportunity for immigration judge review. They also provide that, in
determining whether an individual is more likely than not to be persecuted in the receiving
country, past persecution shall not establish a presumption of future persecution.

167. Because the Rule and USCIS Guidance abandon the safeguards set out in
statutory provisions and regulations designed to ensure the critical protection against
nonrefoulement, the Rule and USCIS Guidance violate 8 U.S.C. § 1231(b)(3), the FARRA, and
their implementing regulations.

168. Asaresult, the Rule and USCIS Guidance are contrary to law. See 5 U.S.C.

§ 706(2)(A).

44
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 50 of 54

THIRD CLAIM FOR RELIEF
(Violation of the Credible Fear Statute, 8 U.S.C. § 1225(b)(1), and Implementing
Regulations)

169. Under the INA, if a noncitizen placed in expedited removal proceedings indicates
to an immigration officer either a fear of persecution or an intention to apply for asylum, the
noncitizen must be referred to an asylum officer for a credible fear interview, after which the
asylum officer must determine whether the noncitizen has a credible fear of persecution. 8
U.S.C. § 1225(b)(1)(A)Gi), (B). “‘[C]redible fear of persecution’ means that there is a
significant possibility, taking into account the credibility of the statements made by the alien in
support of the alien’s claim and such other facts as are known to the officer, that the alien could
establish eligibility for asylum.” Jd. § 1225(b)(1)(B)(v).

170. A noncitizen “who is eligible for such interview may consult with a person or
persons of the alien’s choosing prior to the interview or any review thereof,” 8 U.S.C.

§ 1225(b)(1)(B)(iv), and that “person . . . may be present at the interview and may be permitted
... to present a statement at the end of the interview,” 8 C.F.R. § 208.30(d)(4). Following the
credible fear interview, “if the officer determines that an alien does not have a credible fear of
persecution,” the noncitizen is entitled to “request . . . prompt review by an immigration judge of
[that] determination.” 8 U.S.C. § 1225(b)(1)(B) (Gi), CIID.

171. This credible fear interview process, with its attendant safeguards, is the only
mechanism in expedited removal proceedings by which the government may remove an
individual who has expressed a fear of persecution or intention to apply for asylum. Only
removal proceedings “specified in” the INA may supplant regular removal proceeding before an

immigration judge. 8 U.S.C. § 1229a(a)(3).

45
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 51 of 54

172. While the safe third country provision creates a bar that may be applied to asylum
seekers, if applied in expedited removal, it must be done through the statutory credible fear
interview process, with its attendant procedural safeguards. Nothing in the safe third country
provision purports to create an alternate expedited removal mechanism.

173. Because the Rule and USCIS Guidance provide for the expedited removal of
asylum seekers without application of the low credible fear standard, right to consultation and
representation by counsel, immigration judge review, and the other required safeguards, it
violates 8 U.S.C. § 1225(b)(1).

174. As aresult, the Rule and USCIS Guidance are contrary to law. See 5 U.S.C.

§ 706(2)(A).

FOURTH CLAIM FOR RELIEF
(Violation of the APA, Arbitrary and Capricious — Failure to Acknowledge Departures)

175. Anagency violates the APA where it fails to acknowledge, or cannot show “good
reasons” for, departing from prior policy. Several of the procedures set out in the Rule and
USCIS Guidance are unacknowledged or unjustified departures from prior agency policies
regarding screening for claims of protection from removal because of the risk of persecution or
torture. Several are also unjustified departures from the procedures set out in the regulations
implementing the U.S.-Canada Safe Third Country Agreement.

176. The Rule and USCIS Guidance are arbitrary and capricious. See 5 U.S.C.

§ 706(2)(A).

FIFTH CLAIM FOR RELIEF
(Violation of the APA, Arbitrary and Capricious)

177. The APA requires reasoned and reasonable policy-making.

46
Case 1:20-cv-00116-EGS Document 3 Filed 01/15/20 Page 52 of 54

178. Defendants have adopted procedures so ill-suited to achieving their non-
refoulement obligation as to render the Rule and USCIS Guidance arbitrary and capricious.

179. To the extent they have made such non-public categorical designations,
Defendants’ designations of Guatemala, Honduras, and El Salvador as providing asylum seekers
access to full and fair procedures for determining protection claims are also arbitrary and
capricious. See 5 U.S.C. § 706(2)(A).

180. Among other reasons, any such designations are arbitrary and capricious because
Defendants failed to articulate reasoned explanations for their decisions; considered factors that
Congress did not intend to be considered; entirely failed to consider important aspects of the
problem; and offered explanations that run counter to the evidence before the agencies.

SIXTH CLAIM FOR RELIEF
(Violation of the APA, Notice And Comment, 30-Day Grace Period)

181. The APA requires notice and opportunity for comment prior to the promulgation
of regulations. 5 U.S.C. §§ 553(b), (c). Defendants failed to provide notice and an opportunity
to comment prior to the Rule’s effective date.

182. The APA requires that a regulation be published “no less than 30 days before its
effective date.” 5 U.S.C. § 553(d). Defendants failed to comply with this requirement.

183. Defendants have not articulated reasons sufficient to show good cause why these
requirements are inapplicable, nor is the foreign affairs exception applicable.

SEVENTH CLAIM FOR RELIEF
(Violation of the Suspension Clause, Art. 1, § 9, cl. 2, of the U.S. Constitution)

184. Article 1, § 9, cl. 2 of the United States Constitution provides that the “Privilege
of the Writ of Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or

Invasion the public Safety may require it.”

47
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 53 of 54

185. The Rule subjects individuals to expedited removal to third countries without the

constitutionally required level of federal court review of an expedited removal order.

186. Depriving individuals of the right to seek judicial review of an expedited removal

order violates the Suspension Clause.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

a.

A declaration pursuant to 28 U.S.C. § 2201 that the Rule and USCIS Guidance are
contrary to law, arbitrary and capricious, and/or unconstitutional;

Vacatur of the Rule and USCIS Guidance;

An injunction prohibiting Defendants, their officials, agents, employees, assigns, and all
persons acting in concert or participating with them from implementing or enforcing the
Rule and USCIS Guidance;

An order vacating the removal orders issued to each of the Individual Plaintiffs,

For any Individual Plaintiffs who have been removed prior to the Court’s Order, an order
paroling those Individual Plaintiffs into the United States for the duration of their
removal proceedings so that they may apply for asylum, withholding of removal, and/or
CAT protection in the United States;

An order awarding Plaintiffs costs of suit, and reasonable attorneys’ fees and expenses
pursuant to any applicable law;

Such other and further relief as the Court deems equitable, just, and proper.

48
Case 1:20-cv-00116-EGS Document3 Filed 01/15/20 Page 54 of 54

Dated: January 15, 2020

Katrina Eiland*

Julie Veroff*

Morgan Russell*

Adrienne Harrold*

American Civil Liberties Union Foundation
Immigrants’ Rights Project

39 Drumm Street

San Francisco, CA 94111

(415) 343-0770

Arthur B. Spitzer (D.C. Bar No. 235960)
Scott Michelman (D.C. Bar No. 1006945)
American Civil Liberties Union Foundation
of the District of Columbia

915 15" Street, NW, 2nd floor
Washington, D.C. 20005

(202) 457-0800

Blaine Bookey*

Annie Daher*

Sayoni Maitra*

Karen Musalo*

Center for Gender & Refugee Studies
200 McAllister St.

San Francisco, CA 94102

(415) 565-4877

Respectfully submitted,

Kopin Syne fe

Keren Zwick (D:/C. Bar. No. IL0055)
Gianna Borroto*

Ruben Loyo*

Mark Fleming*

Charles G. Roth*

National Immigrant Justice Center

224 S. Michigan Avenue, Suite 600
Chicago, IL 60604

(312) 660-1370

 

Omar Jadwat*

Lee Gelernt*

American Civil Liberties Union Foundation,
Immigrants’ Rights Project

125 Broad Street, 18th Floor

New York, NY 10004

(212) 549-2600

Hardy Vieux (Bar No. 474762)

Patricia Stottlemyer (Bar No. 888252536)
Human Rights First

805 15th Street, N.W., Suite 900
Washington, D.C. 20005

(202) 547-5692

Facsimile: (202) 553-5999

Attorneys for Plaintiffs
* Motion for pro bono admission forthcoming

49
